Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “The method of claim 10” appears to be referring to “The method of claim 1”.  
Claim 14 recites “The method of claim 1 where an instrument …” appears to be referring to “the instrument” introduced in independent claim 1, therefore it should be “The method of claim 1 where the instrument …” for consistency and clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites the limitation "the building operating system’s interface". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Ray et al. (US 20180299845).

Claim 1, Ray teaches a method to monitor building parameters (abstract) comprising: 
installing in a building area an instrument for each parameter of interest (par. 71-72: installing sensors in across multiple spaces), 
recording in a database the instrument data along with time stamps (par. 154&248&264: data aggregation circuit 2014 is configured to receive, organize, and combine data relating to various metrics from various spaces or places and various types of sensors and other environmental control assets), 
comparing the instrument data with threshold conditions (par. 66: space profile may provide a first occupancy threshold for evaluating whether the space is fully occupied), 
displaying real-time data on a user interface (par. 265: Video interface 408 is shown to display a live video feed of a security camera associated with the Front Lobby space and further includes a selection of video feeds), 

where a set of threshold conditions for a building area: 
corresponds to the intended use of the building area, and 
is selected collectively as a mode for the building area (par. 6-8: the space profile includes a triggering condition for each mode in the plurality of modes).

Claim 2, Ray teaches wherein a building is conceptually divided into a plurality of distinguishable areas associated with a building and wherein each building area is monitored by a variety of instruments transmitting data to a database (par. 5, 102).

Claim 3, Ray teaches wherein the data is recorded in a database with time stamps (par. 248 and 264).

Claim 4, Ray teaches wherein software allows a building operator to record acceptable conditions in the database and wherein a set of acceptable conditions for a specific building area recorded in a database by a building operator is grouped together as a mode for the building area (par. 68&160: user inputs to update changed to space profile which includes space characteristics).



Claim 6, Ray teaches wherein if an instrument condition is beyond the scope of a mode, an alert is provided to a building operator, specifying which condition has been breached (par. 66&134&201).

Claim 7, Ray teaches wherein the mode of a building area is selected among a plurality of modes and each mode represents a distinct set of conditions that can be breached (par. 5).

Claim 8, Ray teaches wherein available modes include two or more of the following intended uses of a building area: normal, vacancy, short-term rental, service, vacation, pet accommodation (par. 18: situation such as patient room equivalent to normal; job to be done such as operating room equivalent to service).

Claim 9, Ray teaches wherein a building operator can provide a building occupant, through an occupant-specific interface, with the option as to which mode from a subset of modes applies to an occupant-related building area (par. 68: Mode changes may be triggered based on input from various sensors, specialty systems, user inputs .. o allow for efficient transition between modes precisely as needed by occupants of a space).

Claim 10, Ray teaches instrument conditions stored in the database can be observed in real-time by a building operator, whether or not a condition is breached (par. 148&222&264-265).

Claim 11, Ray teaches wherein instrument conditions stored in the database can be observed by a building operator at any time after the data was recorded (par. 148&222&264-265).

Claim 12, Ray teaches wherein data is from a building occupant’s profile information; data is the direct result of an instrument (par. 154&248&264: data aggregation circuit 2014 is configured to receive, organize, and combine data relating to various metrics from various spaces or places and various types of sensors and other environmental control assets); data is the direct result of a switch being operated; data is the indirect result of processing data obtained by a single instrument over the course of a time interval; data is the indirect result of processing data obtained by a plurality of instruments during a same time interval and/or; data is binary in that the result is either below or above a pre-set threshold and can be represented by either 0 or 1.

Claim 13, Ray teaches wherein a building operator can alternatively select what data is to be displayed on the building operating system’s interface (par. 262-263: user selects particular space to view equipment of various system).



Claim 15, Ray teaches an apparatus having the ability to implement the method of claim 1 and comprising:
at least one instrument, at least one database, at least one processor, at least one software, at least one user interface (see claims 1&5 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683